PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-4162


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

AMAR KHALID ABED, a/k/a Omar,

                   Defendant - Appellant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:97-cr-00024-MFU-3)


Argued: March 12, 2021                                        Decided: June 29, 2021


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge
Keenan and Judge Harris joined.


ARGUED:        Christine Madeleine Lee, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant. Jonathan Patrick Jones, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee. ON BRIEF: Juval O.
Scott, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Roanoke, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, Roanoke,
Virginia, Jennifer Bockhorst, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.
NIEMEYER, Circuit Judge:

       In 1998, Amar Khalid Abed was sentenced to 570 months’ imprisonment following

his conviction on numerous counts of racketeering and related offenses. Over 20 years

later, after one count constituting a 360-month component of his sentence was vacated

because of a change in the law, he was resentenced to 360 months’ imprisonment, which

was an upward variance from the recommended Sentencing Guidelines range of 188 to 235

months’ imprisonment.

       Abed now contends, among other things, that his new sentence violates the Ex Post

Facto Clause and the Due Process Clause and that it is in various respects procedurally and

substantively unreasonable. For the reasons that follow, we affirm.


                                              I

       At a two-month trial that took place in 1998, the government proved the operation

of a violent criminal enterprise in and around Roanoke, Virginia, that was headed by

Abed’s uncle, Joseph Abed, and that included two of his younger brothers, his cousin, and

at least three others. As shown, Abed played a central role in the enterprise’s activities.

       From 1992 to 1995, Abed and his associates distributed cocaine, cocaine base,

marijuana, and other drugs. Moreover, to retaliate against business rivals or otherwise

advance the enterprise’s interests, Abed and others engaged in arson and attempted arson,

which, on one occasion, involved the use of a “Molotov cocktail” to burn down a store.

The government also attempted to prove that Abed was responsible for an apartment fire

that killed two people under very suspicious circumstances, but the jury acquitted Abed on


                                              2
the portion of the count making that charge. Nonetheless, there was extensive evidence

that Abed repeatedly used violence and the threat of violence during the course of the

enterprise, not only to enlist participation but also to rob members of the public. And

members of the enterprise also routinely committed property offenses — such as slashing

tires and burglarizing homes and vehicles.

       Following the trial, the jury found Abed guilty on eight counts charging him with

racketeering, conspiracy to commit racketeering, arson, conspiracy to commit arson,

conspiracy to distribute illicit drugs, and the use of a destructive device (i.e., a Molotov

cocktail) during a crime of violence (i.e., arson), in violation of 18 U.S.C. § 924(c).

       Prior to sentencing, which took place in August 1998, the Probation Office prepared

a presentence report calculating a Sentencing Guidelines range of 188 to 235 months’

imprisonment for Abed’s convictions on seven counts, to be followed by a mandatory 360

months for his conviction under § 924(c), for an aggregate Guidelines sentencing range of

548 to 595 months’ imprisonment. The government, though, sought an upward departure

on the ground that the Guidelines did not adequately account for the full extent of Abed’s

criminal conduct. The government argued that while the court had “heard a legion of

testimony concerning Amar Abed’s theft-related activity, robbery-related activity,

assaultive behavior, stabbings, beatings and all manner of things,” “all this constant

criminal activity he was engaged in for a several-year period, almost daily criminal

activity,” “ha[d] had no effect upon the Guidelines whatsoever.” The district court,

however, denied the government’s motion for an upward departure, concluding that the

mandatory 30-year sentence for the § 924(c) offense, combined with “the Guideline range

                                              3
of 188 to 235 months, [gave] [it] an appropriate range within which to sentence [Abed].”

Under these circumstances, the court explained, “an upward departure [was] just simply

unnecessary to carry out any appropriate philosophy of sentencing.”

       In view of this ruling, the government requested that the court impose the maximum

Guidelines sentence of 595 months’ imprisonment. Abed, on the other hand, requested a

sentence below or at least at the low end of the Guidelines range, noting that he had been

“a model soldier” in Operation Desert Storm prior to the criminal conduct at issue and

requesting, without elaboration, that the court “take note of the effect that his time in the

military had upon him.” The court imposed a total sentence of 570 months’ imprisonment,

consisting of concurrent terms of 210 months’ imprisonment and the mandatory

consecutive 360-month term for the § 924(c) offense. Abed’s 570-month sentence was the

longest imposed on a member of the criminal enterprise.

       On direct appeal, we affirmed Abed’s convictions and sentence. See United States

v. Abed, 203 F.3d 822 (4th Cir. 2000) (per curiam).

       In 2016, Abed filed a successive motion under 28 U.S.C. § 2255, challenging his

conviction and sentence on the § 924(c) count based on the Supreme Court’s intervening

decision in Johnson v. United States, 576 U.S. 591 (2015), which invalidated as

unconstitutionally vague the residual clause used to define “violent felony” in the Armed

Career Criminal Act. His motion remained pending until the Supreme Court handed down

its decision in United States v. Davis, 139 S. Ct. 2319 (2019), which similarly invalidated

as unconstitutionally vague the residual clause used to define “crime of violence” in

§ 924(c). Following Davis, the government conceded that the federal arson offense that

                                             4
had been used as the predicate crime of violence for Abed’s § 924(c) conviction no longer

categorically qualified as a crime of violence. See United States v. Salas, 889 F.3d 681,

684 (10th Cir. 2018) (recognizing that federal arson does not qualify as a crime of violence

under § 924(c)’s “elements clause” because it “does not require, as an element, the use of

force against the property ‘of another’”). Accordingly, the government acknowledged that

Abed’s § 924(c) conviction and sentence should be vacated.

       In response, Abed contended that the 360-month sentence for his § 924(c)

conviction should simply be excised and that, because he had already served more than

255 months of his sentence — exceeding the total 210 months’ sentence imposed on the

seven remaining counts — he should be released immediately. In seeking that relief, Abed

argued that, under the Ex Post Facto Clause, the maximum sentence the court could impose

at any resentencing was 235 months — the top of the Guidelines range — because at his

original sentencing, “the district court had no choice but to impose” a sentence within the

range provided by the Guidelines, which were then mandatory. He further maintained that

“[a] sentence above the originally calculated guideline range would also violate due

process” under North Carolina v. Pearce, 395 U.S. 711 (1969), partially overruled by

Alabama v. Smith, 490 U.S. 794 (1989), because it would amount to “punishment for

having successfully attacked the earlier judgment.” The government maintained, however,

that the appropriate remedy was to conduct a full resentencing on Abed’s seven remaining

convictions.

       The district court granted Abed’s § 2255 motion and vacated his § 924(c) conviction

and the 360-month sentence imposed for that offense. It denied, however, Abed’s motion

                                             5
for immediate release, agreeing instead with the government that the appropriate next step

was to conduct a full resentencing hearing with respect to the remaining seven counts on

which Abed had been convicted. The court rejected Abed’s ex post facto argument, noting

that it would “use Sentencing Guidelines that are no higher than those in effect at the time

[Abed] [was] originally sentenced” and explaining that, under United States v. Booker,

543 U.S. 220 (2005), it was required to treat the Guidelines as advisory rather than

mandatory to avoid a Sixth Amendment violation. With respect to Abed’s due process

argument, the court noted that under United States v. Ventura, 864 F.3d 301, 310 (4th Cir.

2017), no “presumption of vindictiveness” would arise so long as Abed’s aggregate

sentence following his resentencing was not higher than his original aggregate sentence.

       In preparation for Abed’s resentencing in February 2020, the Probation Office

prepared a new presentence report and, as was the case at his original sentencing,

determined that the Guidelines sentencing range for the seven convictions was 188 to 235

months’ imprisonment. The presentence report also noted that during Abed’s more than

two decades of incarceration, Abed had received only five disciplinary infractions, the most

recent having occurred approximately nine years earlier in January 2011. The report shared

that Abed had also completed a large number of different types of courses in prison,

including “college level courses in business and computer science,” anger management

classes, and a non-residential drug treatment program. Regarding Abed’s background, the

report stated that, before committing the underlying offenses, Abed had been enlisted in

the U.S. Marine Corps from December 1989 until his honorable discharge in October 1991,

during which time he served in Operation Desert Storm and was “awarded the Navy

                                             6
Achievement Medal for professional achievement in the superior performance of his duties

while assigned as [an] Arabic translator.” The report also noted that following his combat

experience, Abed was diagnosed with post-traumatic stress disorder (“PTSD”) for which

he received 50% disability benefits from 1994 until shortly after his arrest in March 1997.

Those disability benefits were subsequently increased to 100%, based on a finding

regarding the severity of Abed’s PTSD.

        Also before the resentencing, Abed filed a sentencing memorandum in which he

requested a within-Guidelines sentence. He emphasized his harrowing experiences during

his Gulf War tour of duty and the valuable contributions he had made as an Arabic

translator. He also explained that during the period he was regularly committing crimes,

he was hospitalized several times at Veterans Affairs facilities to receive treatment for his

PTSD.     In addition, Abed presented evidence from the Bureau of Prisons (“BOP”)

indicating that he had made significant progress toward rehabilitation during his time in

prison. Most striking, several prison staff members who supervised Abed’s institutional

work wrote letters on his behalf attesting to his work ethic and dependability. One wrote,

“Abed has been a trustworthy and indispensable asset within the medical department . . . .

I must personally stress the point that this individual is several steps ahead of the average

prisoner as it relates to rehabilitation . . . . He can be trusted in the absence of staff and

relied upon to complete [tasks].” Another described Abed as “a good role model” who was

“kind, reliable and responsible with his job [as a hospital orderly] and in his daily routine.”

A third wrote that he had “found it gratifying” to supervise someone with Abed’s “work



                                              7
ethic” and expressed confidence that Abed would “do well within society if given the

opportunity.”

       The government also filed a memorandum, in which it did not dispute Abed’s PTSD

diagnosis or the extent of his rehabilitation in prison. Rather, it focused on the severity of

Abed’s criminal offenses and argued that the court should use either an upward departure

or an upward variance to impose “a sentence at or near the previously-imposed sentence of

570 months.” It noted that “[t]his racketeering case [was] far outside the heartland of

typical arson and typical drug cases.” Indeed, the government represented to the court that

Abed’s conduct was “truly among the worst that ha[d] been prosecuted in this district in

the last 30 years.” Thus, while the government agreed that it was appropriate for the court

to consider both Abed’s PTSD and his “satisfactory post-conviction conduct,” it

maintained that “[a] sentence within the guideline range [i.e., 188 to 235 months’

imprisonment] would be astoundingly low” given “the breadth, scope, and violence of his

criminal conduct.”

       The district court conducted a plenary resentencing hearing on February 13, 2020,

at which it received evidence, heard arguments from counsel, and heard directly from Abed

himself. At the hearing, Abed presented expert testimony from a psychiatrist who had

worked at the Department of Veterans Affairs for 30 years and who testified that Abed had

“a severe case of PTSD” that had “substantially contributed to his adopting a criminal

lifestyle.” The expert noted that “the most critical symptoms of PTSD involve reliving of

the traumatic events,” which in Abed’s case involved “witnessing dismembered bodies,”

enemy combatants being killed in combat, and people dying at the medical aid station

                                              8
where he served as a translator. The expert also noted that other symptoms include

disturbances in mood and cognition, outbursts of anger, insomnia, and difficulty

concentrating. In addition, several members of Abed’s family testified regarding the

changes they had witnessed in Abed during his incarceration and their willingness and

ability to help him adjust following his release from prison. Also at the hearing, Abed’s

counsel continued to argue that a within-Guidelines sentence was appropriate given the

mitigation and rehabilitation evidence. She acknowledged, however, that “Abed . . . ha[d]

a greater culpability than his cousin Rayed, who received 300 months [at his

resentencing],” and based on this, she argued that if the court decided that it was not

constrained to impose a sentence within the Guidelines range, “a sentence of 312 months”

— which would essentially amount to a time-served sentence given Abed’s good-time

credits — would be “adequate but not greater than necessary to meet the objectives of the

sentencing statute.”

       Taking the various presentations and arguments into account, the court imposed an

upward variance sentence of 360 months’ imprisonment. In doing so, it recognized that

the law “required” it to begin “with consideration of the advisory sentencing” range, which

it found to be 188 to 235 months’ imprisonment. Assessing the 18 U.S.C. § 3553(a) factor

of “the history and characteristics of the defendant,” the court noted both that “the person

who is here now is an awful lot different than the person who appeared [for sentencing] in

1998” and that “[t]he defense has effectively argued for a reduction based on [Abed’s] . . .

combat service in Iraq, and the effects of that on him, evidenced by his now 100 percent

service-connected disability for PTSD.” The court observed that it found it “pretty

                                             9
compelling” that “at the time that some of these crimes were going on, [Abed] was also

seeking treatment at the [Veterans Affairs] Medical Center,” and it noted that, at the time

of Abed’s original sentencing, there was not the same “recognition . . . as to what a serious

problem” PTSD represented for a significant number of combat veterans. The court stated

that Abed’s PTSD was “certainly a factor that [it was] considering.” The court also credited

Abed’s rehabilitation evidence, remarking that based on the letters from the BOP staff, the

efforts Abed had made “to better himself through the course work,” and his relatively clean

disciplinary record, it was “evident” that Abed “is a changed person, a rehabilitated

person.”

       At the same time, the court stressed that it was also required to consider “the nature

and circumstances of the offense,” which it characterized as “a widespread crime spree for

a number of years,” involving multiple instances of arson, robberies, drug dealing, and “a

whole pattern of violent criminal behavior.” The court further emphasized that “Abed was

the most culpable” of the defendants involved in the racketeering enterprise, as made “plain

from the sentences” the judge who presided over the trial had imposed in 1998.

       “[B]alancing all these factors” and recognizing “the serious nature of the crime” but

also Abed’s “apparent rehabilitation” and the likely impact of his PTSD, the court

concluded that “a sentence of 360 months [was] sufficient but not greater than necessary

in this case.” “[This] means that Mr. Abed has a little more time to serve, but it also means

that within, at least the way I calculate it [with good-time credits], less than three years he

is subject to being released.”



                                              10
       From the district court’s entry of an amended judgment dated February 25, 2020,

Abed filed this appeal.


                                             II

       Abed contends first that the district court lacked authority to impose a variance

sentence above the Guidelines’ maximum of 235 months’ imprisonment on the seven

counts of conviction that remained following the vacatur of his § 924(c) conviction.

Originally, Abed received a total sentence on those seven counts of 210 months’

imprisonment, a sentence within the Guidelines’ then-mandatory range of 188 to 235

months’ imprisonment. He argues that the district court’s new total sentence of 360

months’ imprisonment on the same seven counts violates (1) the Ex Post Facto Clause of

the Constitution, (2) the Fifth Amendment’s Due Process Clause, and (3) the law of the

case doctrine. We address each of these arguments in turn.


                                             A

       Abed argues first that the district court — in treating the sentencing range provided

by the Guidelines as advisory and imposing an upward variance sentence of 360 months’

imprisonment — violated the Ex Post Facto Clause because the variance sentence was a

greater punishment than he could have received under the law in effect at the time the

crimes were committed, i.e., when the primary federal sentencing statute required courts

to treat the Guidelines as mandatory. See 18 U.S.C. § 3553(b)(1). Thus, according to

Abed, the use of the “amended version of” § 3553, under which the Guidelines are



                                            11
advisory, to “increase to 360 months a sentence which in 1998 would have been capped at

235 months violated the ex post facto clause.”

       Through two Ex Post Facto Clauses, “[t]he Constitution prohibits both federal

and state governments from enacting any ‘ex post facto Law.’” Peugh v. United States,

569 U.S. 530, 538 (2013) (emphasis added); U.S. Const. art. I, § 9, cl. 3 (“No . . . ex post

facto Law shall be passed”); U.S. Const. art. I, § 10, cl. 1 (“No State shall . . . pass any . . .

ex post facto Law”). By virtue of the first of these two clauses, Congress may not enact a

law that “inflicts a greater punishment[] than the law annexed to the crime, when

committed.” Calder v. Bull, 3 U.S. (3 Dall.) 386, 390 (1798) (opinion of Chase, J.). The

Supreme Court recognized more recently that, because of their central role in sentencing,

changes made to the Sentencing Guidelines between when a crime was committed and

when a defendant is sentenced can amount to an “ex post facto law” — specifically, “there

is an ex post facto violation when a defendant is sentenced under Guidelines promulgated

after he committed his criminal acts and the new version provides a higher applicable

Guidelines sentencing range than the version in place at the time of the offense.” Peugh,

569 U.S. at 533.

       When Abed was first sentenced, his Guidelines sentencing range of 188 to 235

months’ imprisonment was mandatory, but after he was sentenced, that range became

advisory, and the district court, relying on this, imposed a variance sentence above that

range at his resentencing. The change from mandatory to advisory Guidelines resulted

from the Supreme Court’s decision in Booker, where the Court held that under a sentencing

scheme in which the Sentencing Guidelines were mandatory, it violated the Sixth

                                               12
Amendment for a sentencing judge to find facts that raised the defendant’s Guidelines

range above “the maximum authorized by the facts established by a plea of guilty or a jury

verdict.” 543 U.S. at 244. To remedy this Sixth Amendment problem, the Court “severed

and excised” 18 U.S.C. § 3553(b)(1), thus “making the Guidelines effectively advisory.”

Id. at 245. Yet, according to Abed, the Ex Post Facto Clause should have prevented the

district court from applying Booker fully because the Clause required the court to treat 235

months’ imprisonment — the top of his Guidelines range — as the upward limit for his

resentencing.

       Abed’s argument against the retroactive application of Booker, however, has been

“universally rejected by the federal courts,” including our own.          United States v.

Davenport, 445 F.3d 366, 369–70 (4th Cir. 2006), abrogated on other grounds by Irizarry

v. United States, 553 U.S. 708 (2008). “As the text of the [Ex Post Facto] Clause makes

clear, it ‘is a limitation upon the powers of the Legislature, and does not of its own force

apply to the Judicial Branch of government.’” Rogers v. Tennessee, 532 U.S. 451,

456 (2001) (quoting Marks v. United States, 430 U.S. 188, 191 (1977)). While the

Supreme Court has observed that some “limitations on ex post facto judicial

decisionmaking are inherent in the notion of due process,” id., there is no plausible

argument that any such limitations were violated here, given that the Booker Court itself

concluded that it was necessary to apply its “remedial interpretation of the Sentencing Act

. . . to all cases on direct review,” even though those crimes, like Abed’s, had necessarily

been committed when the Guidelines were mandatory, 543 U.S. at 268; see also United

States v. Vaughn, 430 F.3d 518, 525 (2d Cir. 2005) (Sotomayor, J.) (joining other circuits

                                            13
“in rejecting an ex post facto claim based on the remedial holding in Booker”).

Accordingly, we reject Abed’s ex post facto challenge to his upward variance sentence.


                                              B

       Abed next contends that the district court’s imposition of a sentence on his

remaining seven convictions that is greater than the sentence he received on those

convictions at his original sentencing violated the Due Process Clause because the greater

sentence “effectively punish[ed]” him for successfully challenging his § 924(c) conviction.

He argues that “[b]ecause the only ground for increasing [his] . . . sentences [on the

remaining seven counts] is that he successfully sought to vacate his 30-year consecutive

sentence, the increased sentence in this case [is] constitutionally unsustainable.” In making

this argument, he relies on Pearce, where the Supreme Court recognized that “[d]ue

process of law . . . requires that vindictiveness against a defendant for having successfully

attacked his first conviction must play no part in the sentence he receives after a new trial.”

395 U.S. at 725.

       Pearce and its progeny establish that “[i]f a sentencing court increases a sentence

on remand, the reasons for the court doing so must affirmatively appear.” Ventura,

864 F.3d at 310 (cleaned up). Otherwise, a presumption may arise that a greater sentence

has been impermissibly imposed for a vindictive purpose. See id. (citing Alabama v. Smith,

490 U.S. 794, 798–99 (1989)). Thus, the first step in determining “whether a sentence

violates Pearce and its progeny” is determining “whether the new sentence is actually

harsher than that imposed prior to [the] successful appeal.” Id. (quoting United States v.


                                              14
Kincaid, 964 F.2d 325, 328 (4th Cir. 1992)). And if we so conclude, “we will then consider

whether the defendant has demonstrated actual vindictiveness or a reasonable likelihood

of actual vindictiveness.” Id.

       In determining whether the defendant’s sentence has actually been increased, we

use the “aggregate package approach,” rather than a “so-called count-by-count approach.”

Ventura, 864 F.3d at 310.        And under the aggregate approach, “a sentence is not

problematic so long as ‘the ultimate sentence for one or more counts does not exceed that

given for all counts sentenced at the conclusion of the first trial.’” Id. at 311 (quoting

United States v. Gray, 852 F.2d 136, 138 (4th Cir. 1988)).

       Comparing Abed’s aggregate sentence in 1998 with his aggregate sentence in 2020,

it is obvious that his term of incarceration did not increase; instead, it substantially

decreased from 570 to 360 months’ imprisonment. Thus, just as in Ventura — where the

defendant was also resentenced following the vacatur of his § 924(c) conviction —

“[b]ecause [Abed] did not receive an increased aggregate sentence, his attempt to establish

a presumption of vindictiveness must fail.” 864 F.3d at 311.


                                            C

       Finally, Abed contends that the district court lacked authority to impose an above-

Guidelines sentence at his resentencing because of the law of the case doctrine.

Specifically, he notes that at his original 1998 sentencing, the district court denied the

government’s motion for an upward departure, and, based on this, he argues that “[t]he




                                            15
original sentencing court’s adoption of the PSR’s conclusion that the guidelines do in fact

account for all of Mr. Abed’s criminal conduct . . . is binding and cannot be revisited.”

       In making this argument, however, Abed conflates the original sentencing court’s

denial of the government’s motion for an upward departure with the new sentencing

court’s decision to impose an upward variance, which are “two distinct sentencing

options.” United States v. Rivera-Santana, 668 F.3d 95, 100 n.6 (4th Cir. 2012) (explaining

that “[a] departure is a sentence imposed under the framework set out in the Guidelines,”

whereas a variance is “a non-Guidelines sentence” that is “justified under the sentencing

factors set forth in 18 U.S.C. § 3553(a)” (cleaned up)).

       Beyond the attempt to compare distinct sentencing options that raise distinct legal

questions, it is also clear that the original sentencing court’s denial of the government’s

motion rested on its assessment that the “Guideline range of 188 to 235 months,” when

combined with a mandatory 360-month consecutive sentence for the § 924(c) offense,

produced “an appropriate range within which to sentence this defendant,” such that “an

upward departure [was] just simply unnecessary to carry out any appropriate philosophy

of sentencing.” That the original sentencing court concluded that a sentence within an

effective total Guidelines range of 548 to 595 months’ imprisonment was “appropriate”

clearly cannot preclude the resentencing court from determining that a sentence within the

now-advisory range of 188 to 235 months’ imprisonment would be inadequate.

       Most decisively, however, Abed’s law of the case argument is at odds with the

Supreme Court’s decision in Pepper v. United States, 562 U.S. 476 (2011). In Pepper,

“the original sentencing judge . . . granted Pepper a 40-percent downward departure . . .

                                            16
based on [his] substantial assistance.” Id. at 505. But after the sentence was vacated on

appeal and the case remanded for resentencing, a different district judge “instead granted

only a 20-percent downward departure.” Id. at 506. While Pepper argued “that the law of

the case doctrine required [the second judge] to apply the same 40-percent departure

granted by the original sentencing judge,” the Supreme Court “disagree[d].” Id. at 506. It

explained that because “[a] criminal sentence is a package of sanctions that the district

court utilizes to effectuate its sentencing intent,” a court of appeals that is “reversing one

part of a defendant’s sentence may vacate the entire sentence so that, on remand, the trial

court can reconfigure the sentencing plan to satisfy the sentencing factors in 18 U.S.C.

§ 3553(a).” Id. at 507 (cleaned up). Because the court of appeals there had followed that

course — “set[ting] aside Pepper’s entire sentence and remand[ing] for a de novo

resentencing” — the Supreme Court concluded that the district court on remand “was not

bound by the law of the case doctrine to apply the same 40-percent departure that had been

applied at Pepper’s prior sentencing.” Id. at 507–08; see also United States v. Alston,

722 F.3d 603, 607 (4th Cir. 2013) (relying on Pepper to conclude that, on remand for de

novo resentencing, the district court was not bound by its original denial of the

government’s motion for an upward departure and explaining that “[p]rohibiting the district

court from taking a holistic approach to [the defendant’s] resentencing would not only

undermine the district court’s original sentencing intent, it would prevent the district court

from making the very individualized assessment of [the defendant] required by § 3553(a)”).

       In this case, after the district court vacated Abed’s § 924(c) conviction and sentence,

it relied on Pepper’s recognition that “[a] criminal sentence is a package of sanctions,”

                                             17
562 U.S. at 507 (cleaned up), to conclude that the “proper remedy” was to conduct a

plenary resentencing on Abed’s remaining seven convictions. Because the district court

acted appropriately in doing so, it follows under Pepper that at that resentencing, the court

was not required by the law of the case doctrine to adhere to the original sentencing judge’s

denial of the government’s motion for an upward departure. Id. at 507–08. And in any

event, the doctrine certainly did not preclude the court from imposing an upward variance,

a sentencing option that was not even available at the time of Abed’s original sentencing.

        In sum, we conclude that neither the Ex Post Facto Clause nor the Due Process

Clause nor the law of the case doctrine denied the district court authority to resentence

Abed to a term of imprisonment above his advisory Guidelines range.


                                             III

        Abed also contends that, for numerous reasons, his new sentence of 360 months’

imprisonment is procedurally and substantively unreasonable. We address each point in

turn.


                                             A

        First and briefly, Abed contends in his opening brief that “the court erroneously

adopted the government’s view of what constitutes a ‘heartland’ case and thus erred in

granting an upward departure on that basis.” (Emphasis added). In his reply brief,

however, Abed “concedes that the government appears to be correct” that the district court

imposed the sentence as an upward variance based on its consideration of the § 3553(a)

factors, not as an upward departure under U.S.S.G. § 5K2.0. We thus understand Abed to

                                             18
have withdrawn his “heartland departure” argument and, in any event, agree that the record

demonstrates that the district court imposed the above-Guidelines sentence at issue here as

a variance, not a departure.


                                             B

       Abed contends next that “the sentence imposed in this case was unreasonable . . .

because it created an unwarranted sentencing disparity between [him] and other similarly

situated defendants.” He notes that at the resentencing hearing, he “presented testimony

and visual charts that showed that [his] sentence was not only longer than any other

defendant in this case, even though his guidelines were similar, but also that his sentence

was longer than those of other federal defendants nationally who had committed the same

or more serious crimes, including murder.” He also contends that the district court failed

to “adequately explain” why he “deserved a higher sentence than other defendants in his

case or other defendants nationally who committed similar offenses.”

       The record makes quite plain, however, that the district court did explain that it was

intentionally ensuring that Abed received the highest sentence of those involved in the

racketeering enterprise precisely because he “was the most culpable.” What is more, the

court’s assessment of Abed’s relative culpability — at least as compared to the other

members of the enterprise who did not cooperate with the government — was essentially

uncontested. For instance, Abed’s counsel expressly acknowledged that both she and Abed

“recognize[d] that he has a greater culpability than his cousin Rayed who received 300

months” after the vacatur of his § 924(c) conviction.


                                             19
       As for Abed’s claim that the imposed sentence creates an unwarranted sentencing

disparity between himself and similarly situated offenders nationwide, we agree with the

government that the evidence Abed points to for this argument hardly presents “an apples-

to-apples comparison . . . [as] those statistics do not encompass a defendant who engaged

in racketeering and robbery and multiple arsons and physical assaults and drug dealing

and burglary and larceny and firearms offenses.” Indeed, it is for just this reason that we

have cautioned that relying on these types of sentencing statistics “may be treacherous

because each sentencing proceeding is inescapably individualized.”          Rivera-Santana,

668 F.3d at 105. We see no ground for reversal based on Abed’s claim of unwarranted

sentencing disparities.


                                             C

       Abed contends also that the district court’s consideration of his military history and

diagnosis of severe PTSD was inadequate. In particular, he states that “the court failed

adequately to explain why it was denying [him] a downward departure based on his

exceptional military history or his documented mental disability deriving from those

military sacrifices.” He argues that the court merely “made a passing reference to [his]

military history and resulting disability” and maintains that the court “never address[ed]

why those two considerations did not warrant a downward departure to a below-guideline

sentence under the very provisions in § 5H of the guidelines that expressly support their

consideration.”




                                             20
       An obvious flaw with this argument is that Abed did not seek a downward departure

under U.S.S.G. § 5H at his resentencing hearing. Rather, he sought “a sentence within the

range recommended by the” Guidelines (188 to 235 months), or if the court instead decided

it could impose an above-Guidelines sentence, he stated that “a sentence of 312 months

[would be] adequate but not greater than necessary to meet the objectives of the sentencing

statute.”

       To be sure, Abed did emphasize his combat service and associated PTSD in arguing

that the court should impose a sentence that amounted to time served. But the district court

explained that it was considering Abed’s military service and PTSD in choosing its selected

sentence. The court stated that it was “pretty compelling” that “at the time that some of

these crimes were going on, [Abed] was also seeking treatment at the [Veterans Affairs]

Medical Center for PTSD.” The court also acknowledged that at the time of Abed’s

original sentencing in 1998 there was not the same “recognition . . . as to what a serious

problem” PTSD was for veterans.         The court ultimately concluded, however, that

notwithstanding Abed’s military history and PTSD, the time-served sentence that Abed

was requesting would not be sufficient to satisfy the § 3553(a) factors given the “nature

and circumstances of the offense” and Abed’s relative culpability as compared to other

members of the enterprise.

       In view of this record, we cannot conclude that the district court erroneously failed

to take Abed’s military service and PTSD into account. See United States v. Nance,

957 F.3d 204, 214–15 (4th Cir. 2020) (explaining that where the record of the defendant’s

sentencing “makes clear that the district court has meaningfully considered [his]

                                            21
nonfrivolous mitigating arguments, fulfilling its obligation to provide a rationale tailored

to the particular case at hand and adequate to permit meaningful appellate review, we will

not require more” (cleaned up)).


                                              D

       Abed contends next that although his was purportedly a plenary resentencing, the

district court erroneously treated his “original sentence as a starting benchmark.” In a

similar vein, he argues that the court failed to explain adequately the extent of the upward

variance it imposed, arguing that “[t]he brevity of the court’s statement of reasons . . . is

sufficient reason alone to reverse an upward [variance] of this magnitude.”

       In “all sentencing proceedings,” including a resentencing hearing like the one

conducted here, district courts are required to use the Guidelines’ advisory range as “the

starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007).

And when a “court decides that a sentence outside the Guidelines’ advisory range is

appropriate, it must consider the extent of the deviation and ensure that the justification is

sufficiently compelling to support the degree of the variance.” United States v. Zuk,

874 F.3d 398, 409 (4th Cir. 2017) (cleaned up).         “The Guidelines are not the only

consideration, however.” Gall, 552 U.S. at 49. District courts must also “giv[e] both

parties an opportunity to argue for whatever sentence they deem appropriate” and then

must “consider all of the [factors under 18 U.S.C.] § 3553(a) . . . to determine whether they

support the sentence requested by a party,” making “an individualized assessment based




                                             22
on the facts presented” without “presum[ing] that the Guidelines range is reasonable.” Id.

at 49–50.

       Thus, we agree that it would have been improper had the district court used Abed’s

original sentence — rather than his advisory sentencing range — as an initial benchmark

at his resentencing. But based on our review of the sentencing proceeding, we are satisfied

that it did not do so. The court said that it was “start[ing]” its determination of Abed’s

sentence “with consideration of the advisory sentencing Guidelines,” which, it noted,

produced a range of “188 to 235 months.” Indeed, the court recognized that it was

“required” to “start[]” with the Guidelines “under current law.” While the court did also

reference Abed’s original 570-month sentence, it generally did so to make the point that

Abed’s receipt of a sentence longer than that received by “any other person in this case”

was reflective of his greater culpability according to the judge who conducted the lengthy

trial, a factor that was entirely appropriate for the court to consider. The court also

referenced Abed’s original sentence in stating that it did “not believe that a sentence in the

range of 570 months . . . or anywhere near that [range] me[t] the statutory obligations” that

governed “this plenary resentencing” and in stating that there were a number of reasons “to

lower the sentence down below the range that he was originally sentenced to.” But these

references are best understood as part of the court’s explanation for why it was rejecting

the government’s argument for “a sentence at or near the previously-imposed sentence of

570 months.”

       In addition, we do not find persuasive Abed’s argument that the district court failed

to adequately explain why it was imposing a variance sentence.             Certainly, having

                                             23
concluded that “an outside-Guidelines sentence [was] warranted,” the court was required

to “consider the extent of the deviation and ensure that the justification [was] sufficiently

compelling to support the degree of the variance.” Gall, 552 U.S. at 50. But the record

here reflects precisely why the district court concluded that a substantial upward variance

to 360 months’ imprisonment was necessary to satisfy the § 3553(a) factors. It explained

that, “for a number of years,” Abed was “involved in a widespread series of crimes” that

included arson, drug conspiracy, burglaries, and “a whole pattern of violent criminal

behavior,” yet his advisory Guidelines range failed to account for the “scope and severity

of [this] criminal conduct.” Based on these and other statements made in the course of a

thorough sentencing hearing and in the court’s written statement of reasons, we have little

difficulty in concluding that the district court adequately articulated its reasons for

imposing the upward variance.


                                             E

       Finally, Abed contends that it was substantively unreasonable for the court to have

imposed a sentence of 360 months’ imprisonment given the combination of his mitigating

evidence regarding his combat service and PTSD and his extensive rehabilitation evidence

regarding his transformation during his more than 20 years in custody.

       In reviewing the substantive reasonableness of a sentence, we “examine[] the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in § 3553(a).” United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Where, as here, the


                                             24
sentence is outside the advisory Guidelines range, we must consider whether the sentencing

court acted reasonably both with respect to its decision to impose such a sentence and with

respect to the extent of the divergence from the sentencing range.” Nance, 957 F.3d at 215

(cleaned up). In doing so, however, we “must give due deference to the district court’s

decision that the § 3553(a) factors, on a whole, justify the extent of the variance.” Gall,

552 U.S. at 51. Though not unlimited, the deference owed is considerable, and “[t]he fact

that [we] might reasonably have concluded that a different sentence was appropriate is

insufficient to justify reversal of the district court.” Id.

       In maintaining that his 360-month sentence was substantively unreasonable, Abed

emphasizes his evidence regarding his military service and the severe PTSD that resulted

from it, as well as his abundant rehabilitation evidence. Nonetheless, as noted, the record

reflects that the district court considered both the mitigation and rehabilitation evidence

presented and weighed it against the serious “nature and circumstances of [an] offense”

that involved “a widespread crime spree for a number of years.” While reasonable jurists

could perhaps have balanced those competing factors differently and arrived at a different

result, we cannot conclude that this is “one of the rare cases where . . . the sentence imposed

by the district court was substantively unreasonable in light of the § 3553(a) factors.” Zuk,

874 F.3d at 412.

                                        *       *       *

       During the extensive resentencing hearing, the district court repeatedly recognized

how Abed had turned his life around in prison. The court said that “he is a changed person,

a rehabilitated person, . . . a different person now.” Yet the court also appropriately

                                               25
recognized that the sentencing standards demanded a proportionate punishment for the

lengthy, malicious, and damaging conduct in which Abed had engaged as a young man.

Nonetheless, after explaining its chosen sentence, the court reiterated to Abed, “You have

made great strides in your life to turn your life around with the help of your family. I wish

you the best.”

       While we reject Abed’s challenges to his 360-month sentence and affirm the district

court’s balanced approach, we too want to recognize the great strides that Abed has taken

toward his rehabilitation. Based on the record, we are optimistic that Abed can look

forward relatively soon to reentering society, reuniting with his family, and leading a

constructive and indeed joyful life.

       The judgment of the district court is

                                                                               AFFIRMED.




                                               26